Case: 20-20620     Document: 00516348321         Page: 1     Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 8, 2022
                                  No. 20-20620                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Kelly Vandenberg,

                                                           Plaintiff—Appellant,

                                       versus

   University of Saint Thomas, also known as University
   of St. Thomas (Houston),

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CV-379


   Before Richman, Chief Judge, and Haynes and Duncan, Circuit
   Judges.
   Per Curiam:*
          Dr. Kelly Vandenberg, a former employee of the University of Saint
   Thomas School of Nursing, sued the University of Saint Thomas (St.
   Thomas), asserting a claim of race discrimination under Title VII of the Civil


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20620      Document: 00516348321          Page: 2    Date Filed: 06/08/2022




                                    No. 20-20620


   Rights Act of 1964 (Title VII) and 42 U.S.C. § 1981, and a claim of retaliation
   under Title VII. The district court granted summary judgment to St.
   Thomas on both claims and dismissed the suit.             Vandenberg appeals
   regarding the retaliation claim. We affirm.
                                          I
          Dr. Kelly Vandenberg began working as a faculty member in the St.
   Thomas School of Nursing in May 2012 pursuant to a twelve-month, non-
   tenure contract.     In addition to teaching as an Assistant Professor,
   Vandenberg served as the course coordinator for some of her courses. The
   Associate Dean of the School of Nursing, Dr. Angelina Chambers, was
   Vandenberg’s immediate supervisor. Chambers answered to the Dean of the
   School of Nursing, Poldi Tschirch. As the Dean, Tschirch made all hiring
   and firing decisions for the School of Nursing. Tschirch, and therefore St.
   Thomas, renewed Vandenberg’s contract for the academic years from fall
   2012 to spring 2016, but it declined to do so after that time.
          As a new Assistant Professor, Vandenberg was rated as “In Good
   Standing” for the 2012 to 2013 academic year. Following her initial review,
   however, Vandenberg began to have performance issues. In spring 2014,
   students voiced concerns about Vandenberg behaving unprofessionally.
   They stated that she was belittling, intimidating, and degrading to students,
   as well as that her class environment was not conducive to St. Thomas’s
   “holistic learning” approach. In the spring and fall of 2014, Vandenberg
   received the lowest course evaluation score of all faculty members. Although
   Vandenberg was ranked “In Good Standing” for the 2013 to 2014 academic
   year, she was informally counseled about her performance issues.
          In March 2015, the School of Nursing established formal expectations
   for all full-time faculty that were “aligned with the school’s holistic
   philosophy and collaborative organizational model.” Tschirch individually




                                          2
Case: 20-20620      Document: 00516348321           Page: 3        Date Filed: 06/08/2022




                                    No. 20-20620


   reviewed the performance expectations with Vandenberg that month. In
   September 2015, the performance expectations were voted on and accepted
   by all faculty members, including Vandenberg. Vandenberg agreed to abide
   by them. Nevertheless, she continued to have performance issues. In
   summer 2015, Vandenberg again received the lowest course evaluation score
   of all faculty members, and Tschirch’s concerns about Vandenberg’s
   performance continued to increase.
          As a result, on November 23, 2015, Vandenberg was placed on a
   Performance Improvement Plan (PIP). The PIP was prepared by Chambers
   at the direction of Tschirch, and it was reviewed, edited, and finalized by
   Tschirch. The PIP addressed Vandenberg’s performance issues dating back
   to 2013, including: ineffective decision-making, failure to align with the
   School of Nursing’s expectations, ineffective collaboration with other
   faculty, ineffective communication with students, and inability to resolve
   student conflicts. The PIP also included specific examples such as failing to
   allot time for a clinical course; switching in-person lectures to online, which
   Vandenberg concedes resulted in multiple student complaints; and planning
   a study abroad trip without submitting a completed application or arranging
   who would cover her courses. The PIP concluded that “[i]f no sustained
   level of improved performance is noted[,] then further discussion will ensue
   regarding   [Vandenberg’s]     future       employment     at    [St.   Thomas].”
   Vandenberg immediately met with Chambers and the Associate Vice
   President of Human Resources, Randy Graham, to review the PIP.
   Vandenberg was removed from her position as a course coordinator, although
   she continued teaching as an Assistant Professor.
          Vandenberg believed that the PIP contained “false accusations by
   Chambers that pre-dated [Vandenberg’s] good performance reviews,” and
   she began “reflecting on the strange relationship between Chambers and [Dr.
   Lucindra] Campbell-Law.” Campbell-Law joined the School of Nursing



                                           3
Case: 20-20620     Document: 00516348321               Page: 4   Date Filed: 06/08/2022




                                     No. 20-20620


   faculty in June 2013, the year after Vandenberg started. Vandenberg believed
   that “upon returning from a [school] trip to Haiti in 2015” with Campbell-
   Law, Chambers’s opinion of Vandenberg “inexplicably changed.”                 As
   Vandenberg describes it, Chambers and Campbell-Law “were joined at the
   hip and allied against her.” Upon their return from Haiti, Vandenberg claims
   that Campbell-Law and Chambers “began forwarding or blind copying”
   their correspondence with Vandenberg to the other. Vandenberg interpreted
   this as the two “working together on some kind of a campaign against
   Vandenberg.” “From Vandenberg’s perspective, it appeared that Chambers
   was giving favorable treatment to Campbell-Law [and they were working
   together against Vandenberg] because of the one characteristic that
   Chambers and Campbell-Law shared: race.” Campbell-Law, like Chambers,
   is African-American, and during Vandenberg’s employment, Chambers and
   Campbell-Law were the only two faculty members in the School of Nursing
   of that race.
          Accordingly, on December 21, 2015, Vandenberg wrote a letter to
   Tschirch, Chambers, and Graham (the HR Complaint), alleging that the
   allegations in the PIP were false and racially motivated. This was the first
   Vandenberg complained of discrimination, and she admits that no one at St.
   Thomas ever commented on her race. At the request of Graham, Chambers
   responded to the complaint on January 13, 2016. Chambers wrote that
   Vandenberg’s “allegations of racially biased behavior on [Chambers’s] part
   towards    [Vandenberg]     are   false       and   unsubstantiated”   and   that
   “[Vandenberg’s] written comments are libelous and rise to the level of
   defamation of character.”
          Graham met with Vandenberg for the first time on January 22, 2016
   to investigate the HR Complaint. That same day, Tschirch met with
   Dominic Aquila, former Provost and Vice President for Academic Affairs,
   and Chambers. Tschirch and Aquila both attest via sworn declaration that,



                                             4
Case: 20-20620      Document: 00516348321          Page: 5   Date Filed: 06/08/2022




                                    No. 20-20620


   at that meeting, Tschirch informed Aquila of Tschirch’s decision not to
   renew Vandenberg’s contract. They both attest that Tschirch documented
   her decision in a memorandum (the January 22 Memorandum) that Tschirch
   provided to Aquila in hard copy that day. They also both attest that, at that
   time, Tschirch incorrectly dated the memorandum January 22, 2015, rather
   than January 22, 2016.
          Concerned that Graham’s investigation of the HR Complaint was
   going “nowhere,” on February 23, 2016, Vandenberg filed a Charge of
   Discrimination with the Equal Employment Opportunity Commission (the
   EEOC Charge). She alleged that St. Thomas had discriminated against her
   based on her race and retaliated against her for engaging in protected
   activities while favoring Campbell-Law. Graham received the EEOC Charge
   on March 3, 2016. On April 3, 2016, Vandenberg emailed an assistant in the
   School of Nursing inquiring about her annual performance evaluation. The
   next day, Chambers, rather than the assistant, responded that Vandenberg’s
   performance evaluation was “on hold, pending final resolution of
   [Vandenberg’s] current HR complaint.”
          On April 25, 2016, Tschirch met with Graham. The next day,
   Tschirch emailed Graham “Requested Documents,” including the School of
   Nursing’s “Performance Expectations for a Collaborative Organization”
   and the January 22 Memorandum.               Metadata for the January 22
   Memorandum indicates its “Best Creation Date” is April 26, not January 22.
   Tschirch and Aquila both attest that because Tschirch revised the
   memorandum on April 26 to fix the typographical error in the date year to
   2016 from 2015—with no other revisions or modifications—and “re-saved
   the memorandum with the correct date under a filename reflecting the
   correct year of 2016,” the metadata changed to reflect the date the document
   was re-saved rather than its original date of creation.




                                          5
Case: 20-20620          Document: 00516348321               Page: 6      Date Filed: 06/08/2022




                                           No. 20-20620


          Vandenberg remained employed as an Assistant Professor until May
   13, 2016, just before St. Thomas’s May 15 deadline to reissue annual
   contracts for the upcoming academic year.                       Vandenberg’s “End of
   Employment Form” indicated that Vandenberg’s employment was ending
   because her “contract [was] not renewed.” On July 14, 2016, Vandenberg
   updated the EEOC Charge to add allegations of discrimination and
   retaliation based on the nonrenewal of her contract.
          In February 2018, Vandenberg filed suit in federal district court,
   alleging discrimination based on disparate treatment and a mixed-motive
   theory under Title VII and § 1981, as well as retaliation under Title VII. St.
   Thomas moved for summary judgment on all claims, and the district court
   granted the motion and dismissed the suit. Vandenberg appealed to this
   court, focusing solely on the retaliation claim.
                                                 II
          Vandenberg contends that the district court improperly granted
   summary judgment on her Title VII retaliation claim. We review a district
   court’s grant of summary judgment de novo. 1                     Summary judgment is
   appropriate if, viewing all the facts and evidence in the light most favorable
   to the nonmovant, “the movant shows that there is no genuine dispute as to
   any material fact and the movant is entitled to judgment as a matter of law.” 2
   A genuine dispute of material fact exists when a fact “might affect the
   outcome of the suit under the governing law” and “the evidence is such that
   a reasonable jury could return a verdict for the nonmoving party.” 3



          1
              Clark v. Champion Nat’l Sec., Inc., 952 F.3d 570, 578 (5th Cir. 2020).
          2
              Id. at 578-79 (quoting Fed. R. Civ. P. 56(a)).
          3
              Id. at 578 (quoting Tagore v. United States, 735 F.3d 324, 328 (5th Cir. 2013)).




                                                  6
Case: 20-20620           Document: 00516348321              Page: 7     Date Filed: 06/08/2022




                                             No. 20-20620


           Vandenberg’s Title VII claim relies on circumstantial evidence and is
   therefore subject to the burden-shifting framework set forth by the Supreme
   Court in McDonnell Douglas Corp. v. Green. 4                  Under that framework,
   Vandenberg has the initial burden to establish a prima facie case of retaliation
   under Title VII. 5 She must show that (1) she engaged in a Title VII protected
   activity; (2) she was subject to an adverse employment action; and (3) “a
   causal connection exists between the protected activity and the adverse
   employment action.” 6 If Vandenberg establishes a prima facie case, she
   creates a presumption of discrimination. 7 That shifts the burden to St.
   Thomas to articulate “a legitimate, non-discriminatory reason for the
   adverse employment action.” 8 If St. Thomas articulates such a reason, the
   burden shifts back to Vandenberg to demonstrate that St. Thomas’s
   proffered reason is a pretext for discrimination. 9
                                                    A
           The first two elements of a prima facie case of retaliation are
   undisputed: Vandenberg engaged in a protected activity when she filed the
   HR Complaint (and later the EEOC Charge), and Vandenberg suffered a
   materially adverse action—nonrenewal of her contract. As to the third, the



           4
             Brown v. Wal-Mart Stores E., L.P., 969 F.3d 571, 577 (5th Cir. 2020) (first citing
   Byers v. Dall. Morning News, Inc., 209 F.3d 419, 425, 427 (5th Cir. 2000); and then citing
   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).
           5
               Id.
           6
               Id. (quoting Byers, 209 F.3d at 427).
           7
             Harville v. City of Hous., 945 F.3d 870, 875 (5th Cir. 2019) (citing Shackelford v.
   Deloitte & Touche, LLP, 190 F.3d 398, 404 (5th Cir. 1999)).
           8
             Brown, 969 F.3d at 577 (internal quotation marks omitted) (quoting Patrick v.
   Ridge, 394 F.3d 311, 315 (5th Cir. 2004)).
           9
               Id. (citing Patrick, 394 F.3d at 315).




                                                        7
Case: 20-20620             Document: 00516348321              Page: 8       Date Filed: 06/08/2022




                                              No. 20-20620


   four-week gap between Vandenberg filing the HR Complaint and St.
   Thomas’s staff deciding not to renew Vandenberg’s contract is evidence of
   a causal connection at the prima facie stage. 10                      Because Vandenberg
   established a prima facie case of retaliation, the burden shifts to St. Thomas
   to provide a legitimate, non-discriminatory reason for the nonrenewal of
   Vandenberg’s contract.
                                                    B
             An employer’s subjective reason for an adverse action will satisfy its
   burden “only if the employer articulates a clear and reasonably specific basis
   for its subjective assessment,” 11 so as to provide sufficient clarity to afford
   the former employee a “full and fair opportunity to demonstrate pretext.” 12
   “This does not mean that an employer may not rely on subjective reasons for
   its personnel decisions.” 13 Rather, an “employer must articulate in some
   detail a more specific reason than its own vague and conclusional feeling
   about the employee.” 14 In Patrick v. Ridge, 15 an employer’s explanation that


             10
             Id. (holding that a plaintiff can meet her “burden of causation simply by showing
   close enough timing between [her] protected activity and [her] adverse employment
   action” (quoting Garcia v. Pro. Cont. Servs., Inc., 938 F.3d 236, 243 (5th Cir. 2019))); cf. id.
   at 578 (holding that an “approximately six-to-seven-week gap” was sufficient to show a
   causal connection “based on timing alone” at the prima facie stage); Cristain v. Hunter
   Bldgs. & Mfg., L.P., 908 F.3d 962, 964 (5th Cir. 2018) (holding that a two-week gap
   constituted “stark temporal proximity”).
             11
             Alvarado v. Tex. Rangers, 492 F.3d 605, 616 (5th Cir. 2007) (first citing Tex. Dep’t
   of Cmty. Affs. v. Burdine, 450 U.S. 248, 258 (1981); and then citing Patrick, 394 F.3d at 316-
   17).
             12
                  Patrick, 394 F.3d at 319 n.34 (quoting Burdine, 450 U.S. at 256).
             13
                  Id. at 317 (citing Medina v. Ramsey Steel Co., Inc., 238 F.3d 674, 681 (5th Cir.
   2001)).
             14
                  Id.
             15
                  394 F.3d 311.




                                                    8
Case: 20-20620           Document: 00516348321      Page: 9   Date Filed: 06/08/2022




                                     No. 20-20620


   the employee “was not ‘sufficiently suited’ for the position—even including
   [the] belief that she would not ‘fit in’”—did not, as a matter of law, qualify
   as a legitimate, nondiscriminatory reason because it was “at least as
   consistent with discriminatory intent as it [was] with nondiscriminatory
   intent.” 16 If the employer had included more detail, such as that the
   employee was not sufficiently suited “because of her experience, credentials,
   attitude, or some other such articulable characteristic,” the employer’s
   reason “might have” been sufficient. 17
          In its motion for summary judgment, St. Thomas argued that
   Tschirch decided not to renew Vandenberg’s contract “because—despite
   repeated feedback and counseling—Vandenberg had continuing problem
   patterns and did not embrace the School of Nursing’s holistic and
   collaborative approach.” The university cited specific examples, such as
   Vandenberg’s “history of poor student interactions and students’ recurrent
   complaints.” On appeal, St. Thomas adds that Vandenberg did not meet
   “expectations as to communication, conflict engagement in terms of
   addressing student concerns and resolving course issues, and decision
   making.” In support, the university cites the transcripts of Tschirch’s and
   Vandenberg’s depositions and the PIP—all included as exhibits to the
   motion for summary judgment. They show issues with Vandenberg such as
   “numerous students” complaining about her, Vandenberg receiving “the
   lowest course evaluation scores among all faculty members in multiple
   semesters,” and Vandenberg repeatedly failing to adhere to the School of
   Nursing’s processes. This all constitutes sufficient detail under Patrick, and
   thus St. Thomas’s explanation, as a matter of law, qualifies as a legitimate



          16
               Id. at 317.
          17
               Id.




                                          9
Case: 20-20620            Document: 00516348321             Page: 10     Date Filed: 06/08/2022




                                            No. 20-20620


   reason for not renewing Vandenberg’s contract. 18 The detailed reason is also
   nondiscriminatory because it relates to performance issues and failure to
   comply with established expectations. 19 Therefore, the burden shifts back to
   Vandenberg to demonstrate that St. Thomas’s proffered reason is a pretext
   for discrimination.
                                                  C
           At the pretext stage, Vandenberg must show “but-for causation,
   which requires more than mere temporal proximity.” 20 Ultimately, in order
   to survive a motion for summary judgment, Vandenberg’s evidence of
   pretext “must show a conflict in substantial evidence on the question of
   whether [St. Thomas] would not have” failed to renew her contract but for
   the HR Complaint or EEOC Charge. 21 “Evidence is substantial if it is of such
   quality and weight that reasonable and fair-minded [people] in the exercise of
   impartial judgment might reach different conclusions.” 22
           Vandenberg contends that St. Thomas’s reason is pretextual because
   the reason “shifted” between the HR Complaint, the EEOC Charge, and the




           18
                See id.
           19
              Cf. Outley v. Luke & Assocs., Inc., 840 F.3d 212, 218 (5th Cir. 2016) (“Job
   performance is a legitimate reason for termination.” (ellipses omitted) (quoting LeMaire v.
   La. Dep’t of Transp. & Dev., 480 F.3d 383, 391 (5th Cir. 2007))).
           20
             Garcia v. Pro. Cont. Servs., Inc., 938 F.3d 236, 244 (5th Cir. 2019) (citing Strong
   v. Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 808 (5th Cir. 2007)).
           21
             Brown v. Wal-Mart Stores E., L.P., 969 F.3d 571, 577 (5th Cir. 2020) (internal
   quotation marks omitted) (quoting Musser v. Paul Quinn Coll., 944 F.3d 557, 561 (5th Cir.
   2019)).
           22
                Id. (quoting Musser, 944 F.3d at 561-62).




                                                  10
Case: 20-20620           Document: 00516348321            Page: 11      Date Filed: 06/08/2022




                                           No. 20-20620


   decision to not renew her contract. 23 Vandenberg cites Burton v. Freescale
   Semiconductor, Inc. 24 in support. In Burton, after deciding to fire an employee,
   the employer “acted to create an exculpatory paper trail” by “directly
   solicit[ing the employee’s] supervisors to provide ‘documentation.’” 25 A
   supervisor responded with an email that began with “Here is what I have on
   Nicole Burton” and set forth “a laundry list of violations to justify the
   predetermined decision to terminate Burton.” 26                   It appeared that the
   employee’s “only truly negative performance review was completed and
   submitted just after the decision to fire her and was provided to [the
   employer’s decisionmaker] after he requested documentation.” 27                         We
   concluded that a fair-minded juror could reasonably conclude there was
   evidence of pretext. 28
           Here, after the April 26, 2016 meeting, Tschirch emailed Graham to
   provide the “Requested Documents”—the School of Nursing Performance
   Expectations and the January 22 Memorandum. The metadata for the
   January 22 Memorandum reflects a “Best Creation Date” of April 26, rather
   than January 22 as Tschirch and Aquila attest. Viewing the metadata and
   testimonial evidence in the light most favorable to Vandenberg, there is a
   conflict in substantial evidence as to whether the January 22 Memorandum



           23
             See Nall v. BNSF Ry. Co., 917 F.3d 335, 347 (5th Cir. 2019) (“[I]t is well-accepted
   in employment law—and the law more generally—that inconsistent explanations and
   changing requirements undermine a party’s credibility.” (citations omitted)).
           24
                798 F.3d 222 (5th Cir. 2015).
           25
                Id. at 237.
           26
             Id. (brackets and internal quotation marks omitted) (citing Laxton v. Gap Inc.,
   333 F.3d 572, 582 (5th Cir. 2003)).
           27
                Id. (emphasis omitted).
           28
                Id.




                                                11
Case: 20-20620            Document: 00516348321           Page: 12     Date Filed: 06/08/2022




                                           No. 20-20620


   was created on January 22 or April 26, and therefore whether Graham,
   Tschirch, and Chambers were creating an exculpatory paper trail on April
   26. Regardless, Vandenberg cannot establish that either the HR Complaint
   or the EEOC Charge was the but-for cause of her contract nonrenewal.
   Unlike in Burton, there is evidence of Vandenberg’s underperformance dated
   before the December 21, 2015 HR Complaint and February 23, 2016 EEOC
   Charge. 29 This includes the detailed PIP in November 23, 2015; testimony
   of student complaints in spring 2014; and testimony that Vandenberg
   received the lowest course and teacher mean scores out of all faculty
   members in the spring 2014 semester.
           Vandenberg also attempts to establish pretext under a “cat’s paw”
   theory of liability. “Plaintiffs may use a cat’s paw theory to prove causation
   when they cannot show the official decisionmaker had a retaliatory motive,
   but can show that another individual influenced that decisionmaker.” 30 To
   establish this theory of liability, Vandenberg “must show that [a] person with
   retaliatory animus used the decisionmaker to bring about the intended
   retaliatory action.” 31         Regardless of whether Chambers’s statements
   constitute retaliatory animus, Vandenberg cannot establish a conflict in
   substantial evidence regarding whether Chambers used Tschirch to bring
   about the nonrenewal of Vandenberg’s contract.
           Vandenberg contends that the cat’s paw theory applies because
   “Tschirch’s communications and memos all reflect that Tschirch and
   Chambers made the decision to fire Vandenberg together.” But for the cat’s



           29
                See id.
           30
             E.E.O.C. v. EmCare, Inc., 857 F.3d 678, 684 n.3 (5th Cir. 2017) (citing Zamora v.
   City of Hous., 798 F.3d 326, 331 (5th Cir. 2015)).
           31
                Zamora, 798 F.3d at 331.




                                                12
Case: 20-20620       Document: 00516348321                Page: 13    Date Filed: 06/08/2022




                                           No. 20-20620


   paw theory to apply, Vandenberg must establish that Tschirch acted as a
   mere “rubber stamp” for Chambers. 32 While Chambers was asked to
   prepare the PIP, Tschirch reviewed, edited, and finalized it. Further,
   Tschirch’s decision not to renew Vandenberg’s contract was based on her
   own observations of Vandenberg’s performance patterns and evaluations of
   course data. Thus, Tschirch acted as more than a mere rubber stamp for
   Chambers, and the cat’s paw theory does not apply.
           Accordingly, Vandenberg’s evidence of pretext does not show a
   conflict in substantial evidence as to whether St. Thomas would have
   renewed Vandenberg’s contract but for the HR Complaint or EEOC Charge.
                                       *        *         *
           For the foregoing reasons, we AFFIRM the district court’s grant of
   summary judgment to St. Thomas.




           32
             Rios v. Rossotti, 252 F.3d 375, 382 (5th Cir. 2001) (quoting Russell v. McKinney
   Hosp. Venture, 235 F.3d 219, 226-27 (5th Cir. 2001)).




                                                13